Citation Nr: 0028457
Decision Date: 10/27/00	Archive Date: 12/28/00

Citation Nr: 0028457	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-10 413A	)	DATE OCT 27, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date for a 40 percent disability 
evaluation for residuals of a fracture of the transverse 
process of the fifth lumbar vertebra (L5) with traumatic 
arthritis, prior to May 30, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.  


VACATUR

On March 10, 2000, the Board of Veterans' Appeals (Board) 
issued a decision remanding this claim to the Regional Office 
(RO) to permit rescheduling of the hearing that the veteran 
had requested.  At the same time, the Board directed that 
additional action be taken with respect to a claim to 
establish entitlement to service connection for heart 
disease, and with respect to a claim for an increased rating 
for post-traumatic stress disorder (PTSD).  It has 
subsequently been brought to the Board's attention, however, 
that the VA Form 21-4138, Statement in Support of Claim, 
dated in March 1997, identified in the Board's March 2000 
decision as the source of the heart disease and PTSD claims 
was not received in March 1998 as indicated in the Board's 
decision:  the earliest "received" date stamp shows the 
document was, in fact, received by the St. Petersburg, 
Florida, VARO in March 1997.  

It is evident from the record that the March 1997 VA Form 21-
4138 was accepted as a timely Notice of Disagreement with the 
denial of service connection for heart disease, and that the 
veteran did not perfect his appeal of that denial following 
receipt of the Statement of the Case sent to him in March 
1998.  It is also evident from the record that the PTSD claim 
raised in that March 1997 VA Form 21-4138 was granted by the 
RO in March 1998.  No Notice of Disagreement has been 
received with regard to that rating decision granting service 
connection.  Therefore, contrary to the statements contained 
in the Board's March 10, 2000, decision, there appear to be 
no outstanding issues of entitlement to service connection 
for heart disease or increased ratings for PTSD.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904 (1999).  Because the Board issued an 
incorrect decision in March 2000, the decision is ambiguous 
to the extent it ordered additional action regarding heart 
disease and PTSD claims.  The error should be corrected in 
such a manner that a fair and fully informed decision may be 
made on appeal.  

In view of the foregoing, the Board's March 10, 2000, 
decision is hereby vacated to the extent it directed 
additional action be taken on March 1998 claims seeking to 
establish entitlement to service connection for heart disease 
and to an increased rating for PTSD. 


ORDER

The Board's decision of March 10, 2000, is hereby vacated to 
the extent that it directed that further action was required 
with regard to what was incorrectly characterized in that 
decision as a March 1998 claim seeking to establish 
entitlement to service connection for heart disease, and with 
regard to what was incorrectly characterized in that decision 
as a March 1998 claim seeking to establish entitlement to an 
increased rating for PTSD.  The rest of the Board's March 10, 
2000, decision remains in effect.  



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.  




Citation Nr: 0006236	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 413A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date for a 40 percent disability 
evaluation for residuals of a fracture of the transverse 
process of the fifth lumbar vertebra (L5) with traumatic 
arthritis, prior to May 30, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from February 1941 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

While additional procedural clarification is in order, the 
Board initially notes that the veteran requested a hearing in 
his VA Form 9, Appeal to the Board, of July 1998.  He could 
not attend a hearing scheduled in October 1998 because he was 
in Florida and there are notations in the file suggesting 
that he may have undergone a hip replacement.  Also, he was 
unable to attend a hearing in April 1999 but requested that 
the hearing be scheduled when he returned to Pennsylvania in 
May 1999.  However, it does not appear that an additional 
hearing was scheduled.  

A March 1998 rating action granted an increase from a 
noncompensable evaluation to a 40 percent rating for the 
veteran's service-connected residuals of a fracture of the 
transverse process of L5 with traumatic arthritis, effective 
the date of receipt of claim on May 30, 1997.  That rating 
action also granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating for 
that disorder from May 30, 1997.  A 30 percent rating for 
service-connected thrombophlebitis of the right leg and thigh 
was continued.  

The veteran's notice of disagreement (NOD) was then received 
in March 1998, in which he also applied to reopen a claim for 
service connection for heart disease, to include residuals of 
valve disease and coronary artery bypass graft, claimed as 
secondary to his service-connected thrombophlebitis of the 
right leg and thigh.  He indicated that he would submit 
medical evidence in support of this claim in the future.  

While a statement of the case (SOC) was issued later in March 
1998 as to de novo consideration of service connection for 
heart disease (and reflected that the claim was denied as not 
well grounded) and not as to a denial of reopening of that 
claim, the Board notes that the veteran was notified in 
February 1997 of a January 1997 rating action which denied 
service connection for heart disease, claimed as secondary to 
his service-connected thrombophlebitis of the right leg and 
thigh.  Thus, the March 1998 NOD would appear not to have 
been timely filed (within one year of the notice of the 
January 1997 denial) and it does not appear that the RO has 
ever denied reopening of that claim.  

Accordingly, clarification is required.  An appeal consists 
of a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1999).  If an NOD is not timely filed, the Board is 
deprived of jurisdiction.  Garlejo v. Brown, 10 Vet. 
App. 229, 232 (1997); Rowell v. Principi, 4 Vet. App. 9, 14-
15 (1993); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 332 (1997); and 
Marsh v. West, 11 Vet. App. 468, 471 (1998).  A determination 
of the timeliness of an NOD is itself an appealable issue, as 
to which a claimant is entitled to file an NOD and as to 
which he or she must then receive an SOC.  See 38 C.F.R. 
§ 20.101(c) (1999).  38 C.F.R. § 19.26 (1999) provides that 
when an NOD is received following a multiple-issue 
determination and it is not clear which issue, or issues, the 
claimant desires to appeal, clarification sufficient to 
identify the issue, or issues, being appealed should be 
requested from the claimant or his or her representative.  

The rating assigned for the service-connected 
thrombophlebitis was not addressed in the March 1998 NOD but 
by requesting an increased rating for service-connected PTSD, 
the veteran would appear to have initiated an appeal as to 
the assignment of only a 30 percent rating for PTSD.  
However, no SOC has been issued on this matter.  If a claim 
has been placed in appellate status by the filing of an NOD, 
the Board must remand the claim to the RO for preparation of 
an SOC as to that claim.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995) and Archbold, 9 Vet. App. 124, 130 (1996).  

In the March 1998 NOD the veteran claimed a compensable 
rating for his service-connected right hip fracture 
residuals.  However, this claim has not been adjudicated.  

Also, later in March 1998, the veteran was notified that a 
Decision Review Officer (DRO) was to be assigned to his case 
and that the DRO would then make a new decision.  A January 
1999 deferred rating action indicates that appropriate action 
was needed for a "non-appeal issue" of an increased rating 
for the service-connected right hip disorder and the case was 
to be returned to the DRO.  However, the Board does not find 
any decision or other formal action taken by a DRO.  

Lastly, while the RO determined in the July 1998 SOC that 
because an increase in disability for the service-connected 
low back disorder was not shown within one year prior to the 
receipt of claim on May 30, 1997, the veteran has requested a 
40 percent disability retroactive to the day after discharge 
from active service.  In this regard, the veteran initiated 
an appeal from a September 1946 denial of a compensable 
rating for the service-connected low back disorder but 
withdrew that appeal in writing in January 1947 (at the time 
that he was then scheduled for a hearing).  Thereafter, 
appeals were not initiated from subsequent rating actions 
which addressed that matter.  Thus, the RO should address the 
question of the finality of prior rating actions denying a 
compensable rating for the service-connected low back 
disorder, to include the finality of the September 1946 
rating action based on withdrawal of an appeal.  

Procedural clarification and development is required and, 
accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran should be scheduled for a 
personal hearing at the RO at which time 
he should be afforded the opportunity to 
submit testimony and evidence as to the 
claims for an earlier effective date for 
a 40 percent rating for the service-
connected low back disorder and an 
increased rating for service-connected 
PTSD.  

Clarification of the issues at that 
hearing is also necessary.  This should 
include whether the veteran is seeking to 
reopen a claim for service connection for 
heart disease, to include residuals of 
valve disease and coronary artery bypass 
graft, claimed as secondary to his 
service-connection thrombophlebitis of 
the right leg and thigh; or, alternative, 
whether he alleges that the March 1998 
NOD was filed in a timely manner; or 
both.  

2.  Thereafter, the RO should 
readjudicate the claim for an effective 
date for a 40 percent disability 
evaluation for residuals of a fracture of 
the transverse process of the fifth 
lumbar vertebra (L5) with traumatic 
arthritis, prior to May 30, 1997 and 
address the finality of all prior rating 
actions, to include withdrawal of an 
appeal from a September 1946 rating 
action.  

If the veteran is alleging that a timely 
NOD was filed to the January 1997 denial 
of service-connected for heart disease, 
the RO should adjudicate this matter.  If 
this claim is denied, the veteran should 
be informed that an appeal from such a 
determination is a separately appealable 
issue and he should be informed of his 
appellate rights, to include being 
informed of the necessity of filing an 
NOD as to any such denial and, after the 
issuance of an SOC, the filing of a 
substantive appeal in order to perfect an 
appeal as to that issue.  

If the veteran is seeking to reopen a 
claim for service connection for heart 
disease, the RO should adjudicate this 
claim as well.  As above, if this claim 
is denied, the veteran should be informed 
that an appeal from such a determination 
is a separately appealable issue and he 
should be informed of his appellate 
rights, to include being informed of the 
necessity of filing an NOD as to any such 
denial and, after the issuance of an SOC, 
the filing of a substantive appeal in 
order to perfect an appeal as to that 
issue.  

The RO should also adjudicate the claim 
for an increased rating for service-
connected residuals of a right pelvic 
fracture.  If that claim is denied the 
veteran should be informed of his 
appellate rights, including the necessity 
of filing an NOD to initiate an appeal.  

3.  The RO must issue a supplemental SOC 
(SSOC) addressing (1) an effective date 
for a 40 percent disability evaluation 
for residuals of a fracture of the 
transverse process of L5 with traumatic 
arthritis, prior to May 30, 1997 and (2) 
a rating in excess of 30 percent for 
PTSD. 

If an NOD is filed as to any other rating 
action, the veteran must be informed that 
he must file a substantive appeal after 
the issuance of an SOC or SSOC addressing 
such issue (s) in order to perfect the 
appeal as to such issue(s).  

4.  The RO should take the appropriate 
steps necessary to obtain compliance with 
the Post-Decision Review Process, as it 
previously indicated in the March 12, 
1998 letter to the veteran.  

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


